      Case 1:19-cv-00511-REB Document 18 Filed 03/04/20 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF IDAHO

TRIPLE T ENTERPRISES, INC., an Idaho
corporation,
                                                    Case No. 1:19-cv-511-REB
           Plaintiff,
                                                    DISCOVERY PLAN
     v.
                                                    Jury Trial Demanded
KFC CORPORATION., a Delaware
corporation, GRUBHUB INC. a Delaware
corporation, and POSTMATES INC., a
Delaware corporation,

           Defendants.



I. Preservation

          a. Preservation & Proportionality: The parties have applied the

             proportionality standard in Rule 26(b)(1) to determine what information

             should be preserved and what information should not be preserved.

          b. Electronically Stored Information (ESI): With regard to ESI, the parties

             agree that:

                 i. Date Range:

                         1. For Plaintiff: All ESI related to (1) the conception and

                            selection of its “Smoky Mountain” trademarks, and (2) the

                            filing and prosecution of its applications and registrations for

                            its “Smoky Mountain” trademarks, will be preserved;


                                            -1-
      Case 1:19-cv-00511-REB Document 18 Filed 03/04/20 Page 2 of 8




                    2. For all parties: Except as provided in the previous paragraph,

                        only ESI created or received between January 1, 2017 and

                        December 31, 2019 will be preserved;

             ii. Scope of Preservation: The parties agree to:

                    1. Preserve the Following Types of ESI

                             a. __TBD________________________

                    2. From the Following Custodians or Job Titles:

                             a. __TBD________________________

                    3. From the Following Systems, Servers, or Databases

                             a. __TBD________________________

            iii. Cost Sharing:

                        ☐[The parties agree to share the cost of an electronic

                        discovery vendor; shared document repository; or other cost

                        saving measures]

                        ☒[The parties agree to bear their own costs for preservation

                        of e-discovery]

II. Initial Disclosures

       a. The parties agree to modify the deadlines in Rule 26(a) to allow initial

          disclosures to be provided on the following dates:

                Plaintiff     March 31, 2020.

                Defendants: March 31, 2020.

                                          -2-
       Case 1:19-cv-00511-REB Document 18 Filed 03/04/20 Page 3 of 8




III. Scope of Discovery

        a. Scope: Discovery is necessary on the following subjects/issues:

                 For Plaintiff:

                      1. Willful trademark infringement;

                      2. False designation of origin;

                      3. Common law trademark infringement;

                      4. Unfair competition;

                      5. State unfair competition;

                 For Defense:

                      6. Plaintiff’s conception and selection of its “Smoky Mountain”

                         trademarks;

                      7. Plaintiff’s filing and prosecution of its trademark applications

                         for its “Smoky Mountain” trademarks;

                      8. The strength or weakness of Plaintiff’s “Smoky Mountain”

                         trademarks;

                      9. Likelihood of confusion and/or actual confusion;

                      10. Damages claimed.

IV.   Discovery Boundaries

        a. Limits: The parties agree to limit the number of discovery tools as

           follows:

                  ☒Depositions (excluding deposition of experts):

                                         -3-
      Case 1:19-cv-00511-REB Document 18 Filed 03/04/20 Page 4 of 8




                          By Plaintiff: 5 depositions

                          By KFC/Grubhub: 5 depositions)

                  ☒Interrogatories:            25 directed by or to each party

                ☐Requests for Production: ______________

V.   ESI

       a. The Parties are still discussing potential provisions regarding ESI and

           would like to submit an updated discovery plan to the Court following the

           exchange of initial disclosures and further discussion between the Parties.

       b. Checklist: The Court has attached the “Checklist” for ESI Discovery

           prepared by the Federal District Court for the Northern District of

           California to assist counsel in their meet-and-confer session. Counsel

           should refer also to Dist. Idaho L. Rule 16.1(b).

       c. Proportionality: Although not a hard and fast rule, a party from whom ESI

           has been requested in the typical case will not be expected to search for

           responsive ESI:

                 from more than 15 key custodians;

                 that was created more than 5 years before the filing of the lawsuit;

                 from sources that are not reasonably accessible without undue

                  burden or cost; or

                 for more than 160 hours, inclusive of time spent identifying

                  potentially responsive ESI, collecting that ESI, searching that ESI,

                                         -4-
        Case 1:19-cv-00511-REB Document 18 Filed 03/04/20 Page 5 of 8




                    and reviewing that ESI for responsiveness, confidentiality, and for

                    privilege or work product protection. The producing party must be

                    able to demonstrate that the search was effectively designed and

                    efficiently conducted.


VI.    Deadlines

         a. The deadline for the completion of fact discovery is: January 15, 2021.

         b. The deadline for completion of expert witness discovery is: January 28,

            2021.

VII.   Documents Protected From Discovery

         a. Clawback: Pursuant to Fed. R. Evid. 502(d), the parties must request the

            Court to enter an Order that production of a privileged or work-product-

            protected document, whether inadvertent or otherwise, is not a waiver of

            privilege or work-product protection in this case or in any other federal or

            state proceeding. The Court will enter such an order in its CMO unless the

            parties object or otherwise request that no such order be issued during the

            telephone scheduling conference.

         b. Quick Peek: The parties

                    ☒[agree that a “quick peek” process pursuant to Fed.R.Civ.P.

                    26(b)(5) is not necessary in this case]




                                             -5-
         Case 1:19-cv-00511-REB Document 18 Filed 03/04/20 Page 6 of 8




                    ☐[agree to a “quick peek” process pursuant to Fed.R.Civ.P.

                    26(b)(5) as set forth herein: ________________________].

          c. Post-Complaint Communications: Communications involving trial

             counsel that post-date the filing of the complaint need not be placed on a

             privilege log. Communications may be identified on a privilege log by

             category, rather than individually, if appropriate.

VIII.   Protective Order

          a. The parties will confer on the terms of a Protective Order to protect

             confidential or proprietary material and will submit that to the Court for its

             approval.

          b. The parties understand that, even if they agree to seal material filed with the

             Court, they must still file a motion to seal and obtain Court approval that

             the sealing meets the Ninth Circuit standards for sealing. See Kamakana v.

             City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).




                                            -6-
Case 1:19-cv-00511-REB Document 18 Filed 03/04/20 Page 7 of 8




                                                  United States Dis tr ict Cou r t
                                                  No r thern Dis h·ict of Ca lifo rn ia

                                         CHECK LIST FOR RULE 26(f) MEET AND CONFER
                                      REGARDING ELECTRONICALLY STORED INFORMATION


            In cases where the discovery of electron ically stored informa tion ("ESI") is likely to be a significant cost
            or burde n, the Cour t encourages the pa r ties to engage in on-going meet and confer discussions and use
            the followi n g Checklis t to guide those discussions. These discuss ions should be framed in the context of
            the specific claims and defenses involve d . The usefulness of particular topics on the checklist, and the
            timing of disc ussion about these topics, may depend on the nature and complexity of the matte r .
            I.      Prese rvation
                        □   The ranges of a-eationor receiptdates for any ESI to be p1-ese1ved.
                        □   The desaiption of data from sources that are not 1-easonab  ly accessible and that will not be
                            reviewed for responsiveness or produced, but that will be preserved pursuant to FederalRule of
                            Gvil Procedtu-e26(b)(2)(B).
                        □   The desaiptio n of data from sotu-cesthat (a) the party believes could contain relevant infonnation
                            but (b)has detennined, under the proportionality factors, is not discoverable and shou ld not
                            be preserved.
                        □   Whether or not to continue any interdictionof any dOCtunentdesbuction program, such as
                            ongoing erasures of e-mails,voicemails,and other elecb-ortically-recorded   mateiial.
                        □   The names and/ or generaljob titlesor desaiptions of custodians for whom ESIwill be prese1ved
                            (e.g.,"HR head," "scientist,""marketing manager," etc.).
                        □   The ntu11berof custodiansfor whom £,SJwill be prese1ved.
                        D The list of systems, if any, that contain ES!not associated with individual custodiansand that will
                                        sud, a5enteiprise databases.
                            be p1-ese1ved,
                        □   Any di5putes related to scope or manner of preservation.
            II.     Liaison
                        D T11eidentity of each party's e-di'lCOve
                                                               1y liaison .
            III .   Inf ormal Discovery Ab out Locat ion and Typ es of Sys tems
                        □   Identificationof systems from which discove1ywill be prioritized (e.g.,email,finance,HR
                            systems).
                        □   Desaiption of systeins in whid1 potentiallydiscoverable inf01mation is stored.
                        □   Locationof systems in which potentially discoverable information is stored.
                        □   How potentially discoverableinfonn ation is stored.
                        □   How discoverableinfonnation can be collecte<lfrom systems and media in which it is stored.
            IV.     Proportionality and Costs
                       □ T11eamount and natu 1-eof the daims being made by either party.
                       □ 11,e nature and scope of bw·dens associatedwith tl,e proposed preservationand discove1yof ESL
                       □ T11elikely benefitof the proposed discovery.
                       □ Costs that the parties will share to reduce overall discoveiy expenses, such as the use ofa
                          common elecbonicdiscoveryvendor or a shared documei1t reposit01y,or other cost-saving
                          meastu-es.

            RevisedDecember 1, 2015




                                            -7-
Case 1:19-cv-00511-REB Document 18 Filed 03/04/20 Page 8 of 8




                        □  Limits on the scope of preseivation or other cost-saving measw-es.
                        □  Whethei·thei-eis relevantESI that will not be p1-ese1vedpursuant to Fed. R.Ov. P. 26(b)(l),
                           requiring discoveiy to be proportionalEto the needs of the case.
             V.      Search
                       □ The search method(s), including specificwords 01·phrases or other methodology, that will be
                           used to identify discovei·able ESI and fil!Er out ES! that is not subjectto discove1y.
                       □ TI1equality control method(s) the producing party will use to evalualEwhether a production is
                           missing relevant ESIor contains substantial amounts of irrelevant ESI.
             VI.     Phasing
                       □ Whethei·it is approp1ia1Eto condu ct discove1y of ESIin phases.

                       □ Sow-cesof ESI most likely to contain discoverable informationand that will be included in the first
                           phases of Fed. R. Civ. P. 34 docwn ei1t discovei.y.
                       □ Sow·cesof ESI less likely to contain discoverable infommtionfrom whicl1discoveiy will be
                           postponed or avoided.
                       □ Custodians (by name or role) most likely to have discoverableinfonnation and whose FSI

                        □    will be included in the first phases of document discoveiy.
                        □    Custodians (by name or role) less likely to hav e discoverable information and from w hom
                             discoveiy of ES! will be postponed or avoided.
                        □    The time period dUJingwhicl1discoverable info1mation was most likely to have been crea!Edor
                             received.
             VII.    Production
                       □ The fonnats in whicl1shuctured ESI (database, collaboration si!Es,etc.) will be produced.
                       □ The f01matsin whim UJ1StruclUJ-ed  ESI (email, presentations, word processing,etc.)will be
                           produced.
                       □ The exlei1t, if any, to whim metadata will be produced and the fields of metadata to be produced.

                        □    The production fonnat(s) thatensUJ-e(s) that any inherent seardlablility of ESI is not degraded
                             when produ ced.
             VIII.   Privilege
                        □ How any production of privileged or work prod uct protected info1mati on will be handled.
                        D Whether the parties can agree upon alternativeways to iden tify dOCUJnenls  withheld on the
                            grow1dsof privilege 01·work product to reduce the bw-dei1Sof sum identification.
                        □ Whether the parties will enter into a Fed. R.Evid. 502(d)Stipulation and Order that addresses
                            inadvei'lentor ag1-eedproduction.




            Revised December1, 2015




                                             -8-
